Citation Nr: 1039749	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1. Entitlement to a compensable rating for bilateral hearing 
loss.  

2. Entitlement to a rating in excess of 10 percent for service 
connected sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1972 to 
February 1975, July 1977 to October 1979, and July 1980 to May 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
subsequent rating decision, dated in November 2007, granted a 10 
percent disability rating for service connected sinusitis.  
Nonetheless, higher schedular ratings are available for this 
disability, and consequently, this rating action does not result 
in a full grant of the benefits sought.  Since the Veteran is 
presumed to be seeking the maximum benefits available, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2007, the Veteran submitted an increased rating claim 
for his service connected low back disability.  This claim has 
not yet been adjudicated by the RO, and it is REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has level II hearing loss in his left ear and 
level IV hearing loss in his right ear.  

2.  The Veteran's sinusitis symptoms have been productive of 
nasal drainage, headaches, and sinus pain on a recurring 
frequency.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2010).

2.  The criteria for a rating of 30 percent, but no higher, for 
service connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.97, Diagnostic Code 6512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and regulations for increased rating claims

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco, 
supra.

II. Increased rating for hearing loss

Laws and evidence

The Veteran is presently in receipt of a noncompensable rating 
for bilateral hearing loss pursuant to Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Diagnostic Code 6100 provides rating formulas 
based on quantitative measures of pure tone audiometry testing 
and controlled speech discrimination.  See id.  The horizontal 
lines in Table VI (in 38 C.F.R. § 4.85) represent eleven 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent eleven categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure tone 
decibel loss.  For example, with the percentage of discrimination 
of 70 and an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure will be 
followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the poorer 
ear has a numeric designation level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The record 
does not contain any medical evidence indicating that the 
Veteran's hearing loss meets either of these unusual patterns of 
hearing impairment.





There are three audiograms of record.  The first audiogram was 
taken as part of the July 2005 VA/QTC examination.  The pure tone 
audiometry test results were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
35
45
LEFT
10
10
20
20
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  The 
examiner diagnosed moderate mixed hearing loss of the right ear.  
He commented that the Veteran has a mixed sensory neural 
conductive hearing problem and noted that the right ear may 
respond to medical intervention.  

The Veteran submitted a private audiogram taken in January 2006.  
The pure tone audiometry test results were as follows:




HERTZ



500 
1000
2000
3000
4000
RIGHT
45
45
40
30
40
LEFT
15
15
20
20
20

The private audiogram is unclear as to whether the speech 
discrimination testing was performed in accordance with Maryland 
CNC standards.  See 38 C.F.R. § 4.85.

Most recently, there is a VA/QTC audiogram recorded in November 
2007.  Its measurements of pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 
55
50
35
55
LEFT
10
15
20
25 
30

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 85 percent in the left ear.  The 
examiner diagnosed slight high frequency sensorineural hearing 
loss in the left ear and slight to mild mixed hearing loss in the 
right ear.  He noted the Veteran has a mixed sensorineural, 
conductive hearing problem and that the right ear may respond to 
otologic treatment. 

Analysis

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence clearly 
establishes a noncompensable rating for bilateral hearing loss.  
The July 2005 audiogram shows pure tone threshold averages for 
the right ear of 42.5 decibels (db) and for the left ear of 17.5 
db.  The Veteran did not score less than 92 percent on the speech 
discrimination test.  For both ears, the Veteran receives a 
numeric designation of "I."  The designation of "I" for both 
ears results in a noncompensable rating.  38 C.F.R. § 4.85, 
Tables VI, VII.  

The private audiogram, dated January 2006, shows pure tone 
threshold averages of 39 db, right ear, and 19 db, left ear.  
Since audiogram is unclear as to whether speech discrimination 
testing in accordance with Maryland CNC protocol was conducted, a 
rating cannot be assigned based solely upon this audiogram.  See 
id. 

The November 2007 VA/QTC audiogram shows pure tone threshold 
averages of 49 db, right ear and 23 db, left ear.  Speech 
discrimination was 68 percent for the right ear and 85 percent in 
the left ear.  This results in numerical designation of "IV" 
for the right ear and "II" for the left ear.  The assignments 
of "II" better ear and "IV" poorer ear result in a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI, VII.  

As explained above, the present record does not present a basis 
to award a compensable rating for service connected hearing loss.  
See id.  The claim is denied.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected hearing loss.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected hearing loss 
disability should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  The Board is aware that the Veteran 
reported missed conversation during his July 2005 VA examination, 
but he also reported no time lost from work.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In the absence of an unusual 
disability picture such as one involving marked interference with 
employment or frequent hospitalization, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

III. Increased rating for sinusitis

Laws and Evidence

The Veteran is presently in receipt of a 10 percent rating for 
service connected sinusitis pursuant to Diagnostic Code 6512.  
38 C.F.R. § 4.97, Diagnostic Code 6512.  Diagnostic Code 6512 
covers frontal sinusitis and is rated under the General Rating 
Formula for Sinusitis.

The General Rating Formula for sinusitis provides a 
noncompensable (no percent) rating for sinusitis that is detected 
by X-ray only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A Note to the General Rating Formula for Sinusitis provides that 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Private treatment records show that F.E., MD treated the Veteran 
from 2004 through 2007.  The annual physical examination report, 
dated May 2004, did not show any findings for sinus related 
symptoms.  In December 2005, the Veteran sought treatment for 
nasal congestion.  Dr. FE diagnosed an upper respiratory 
infection and provided an antihistamine.  Subsequent treatment 
notes showed the Veteran visited Dr. FE in January 2007 and 
December 2007.  Dr. FE diagnosed acute bronchitis and acute 
sinusitis, respectively upon complaints of sinus and nasal 
congestion.   

The Veteran initially underwent a VA/QTC sinus examination in 
June 2005 for sinusitis and headaches.  He reported using Flonase 
medication every night, in addition to pain relief medication to 
relieve nasal blockage symptoms and sinus type headaches.  The 
Veteran also stated that he used antibiotics three to four times 
per year during sinusitis episodes.  However, he did not affirm 
losing time from work due to his sinus symptoms.  Clinical ear, 
nose and throat (ENT) examination was normal.  The examiner noted 
mild tenderness over the frontal and maxillary bilateral sinuses 
and mild postnasal drainage for the right posterior aspect of the 
nose.  X-rays returned normal with the exception of a retention 
cyst base of the left maxillary sinus.  The examiner reaffirmed 
the prior diagnoses of sinusitis and sinus related headaches.  

An updated VA/QTC sinus examination was conducted in November 
2007.  The Veteran described having constant sinus problems.  He 
asserted that during sinusitis episodes he was incapacitated as 
often as eight times per month, with incidents each lasting one 
day.  He used antihistamine medication with poor response.  
Clinical ENT examination showed nasal obstruction of 50% for each 
nostril, but did not show additional abnormalities such as 
deviated septum, nasal polyps, among others.  The examiner 
observed that sinusitis was present at frontal and maxillary 
sinuses with tenderness.  X-rays showed the sinus to be within 
normal limits.  The examiner diagnosed sinusitis with headaches 
based upon subjectively described symptoms.  

Analysis

The Veteran contends his sinusitis warrants a rating in excess of 
10 percent.  The next highest rating under the General Rating 
Formula is 30 percent for symptoms approximating the following: 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

The symptoms contemplated by this diagnostic code, such as 
purulent discharge and headaches, are readily capable of lay 
observation and the Veteran is competent to report these 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  At both VA/QTC 
examinations, the Veteran reported having stuffy nose on a daily 
basis and accompanying headaches.  At the most recent VA/QTC 
examination, he also asserted having incapacitating sinusitis 
episodes as often as eight times per month.  However, the Board 
observes that incapacitating episodes contemplated by this 
diagnostic code necessitated physician treatment.  38 C.F.R. § 
4.97.  The medical records do not show the Veteran experiencing 
incapacitating episodes at such frequency.  Most recently, the 
VA/QTC November 2007 examination report contained clinical 
findings that the Veteran had 50 percent obstruction in both 
nostrils and sinusitis in both formal and maxillary sinuses.  

After careful consideration of the record, the Board finds the 
lay reports indicate the Veteran's symptoms approximate the 30 
percent criteria based upon contemplation of six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512; Layno, supra.  The evidence does 
not show sinus surgery, among other findings, to warrant a rating 
in excess of 30 percent.  See id.  A rating of 30 percent, but no 
higher, for service connected sinusitis is granted.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected sinusitis.  Thus, 
the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  supra.

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, supra.  
 
IV. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2005 letter, 
prior to the date of the issuance of the appealed October 2005 
rating decision.  In the November 2006 Statement of the Case and 
a June 2008 letter, the Veteran received notice concerning how a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this information was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in July 2008.  This 
course of corrective action fulfills VA's notice requirements.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA/QTC examinations in 
June 2005, July 2005, and November 2007 that were fully adequate 
for the purposes of adjudication.  The VA examination reports 
reflect an interview of the Veteran, clinical ENT examination 
with X-ray studies, appropriate audiological testing, and medical 
conclusions by appropriately qualified health care providers.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's representative requested a new VA 
audiological examination in the September 2010 informal hearing 
presentation.  The Veteran was last examined by VA for his 
hearing loss in November 2007.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the mere passage of time, 
alone, is not sufficient to trigger a remand for another 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).  The Veteran has not submitted any additional lay or 
medical evidence indicating his hearing loss increased in 
severity since the prior examination.  Without such evidence, the 
Board rejects the representative's request for an updated VA 
audiological examination.  See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A compensable rating for bilateral hearing loss is denied.  

A rating of 30 percent, but no higher, is granted for service 
connected sinusitis, subject to the statutes and regulations 
governing the payment of monetary awards.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


